Citation Nr: 1422569	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  08-10 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a heart condition. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a psychiatric disorder, to include a major depressive disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1981.

These matters come before the Board of Veterans Appeals (Board) on appeal of a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Veteran filed a Notice of Disagreement (NOD) in April 2007.  Then, in March 2008, the RO issued a Statement of the Case.  The Veteran perfected his appeal with a Form 9 in March 2008.  The appeal was sent to the Board.  The Board decision, which was issued in August 2011, remanded the service connection claims for VA treatment and Social Security Administration records.  The RO issued a Supplemental SOC in August 2012. 

The issue of entitlement to service connection for bilateral hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  (See September 2008 statement from the Veteran).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A heart condition, which was initially diagnosed many years after the Veteran's discharge from service, was not shown during service and is not shown to be related to any incident of service.

2.  A psychiatric disorder, to include a major depressive disorder, which was initially diagnosed many years after the Veteran's discharge from service, was not shown during service, and is not shown to be related to service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a heart condition have not been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  

2.  The criteria for establishing service connection for a psychiatric disorder, to include a major depressive disorder, have not been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.  

Prior to the February 2007 Rating Decision, the RO provide the Veteran with a letter in September 2006 notifying him of what was necessary substantiate his claims for service connection.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The September 2006 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  Hence, the September 2006 letter meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, private treatment records, VA treatment records, Social Security Administration records, and and statements from the Veteran, his wife, and his representative.  

The Board recognizes that the Veteran has not been afforded a VA examination in this case.  However, the record evidence does not show, and nor does the Veteran contend that symptoms of a heart condition or a psychiatric disorder were noted during service.  Also, the record does not contain competent evidence showing that the Veteran's current diagnoses are related to his period of active duty.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the lay and medical evidence, including the service treatment and post-service medical records, provide no basis to grant this claim, as will be explained in greater detail below, the Board finds no basis for the need to obtain a VA examination or medical opinion.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement).  See, Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303 (b).  Regulations provide that service connection may also be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a cardiovascular disease or psychosis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

When considering evidence supporting a claim of service connection, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

The Veteran is seeking service connection for a heart condition and a psychiatric disorder, to include a major depressive disorder, contending that these conditions are related to his period of active military service.  

Service treatment records reveal no pertinent complaint, treatment, or diagnosis of a heart condition during service.  In fact, when the Veteran was examined in May 1981, for the purpose of separation from service, he reported no pertinent complaints, and his cardiovascular and respiratory systems were clinically evaluated as normal.  No defect or diagnosis relative to a heart condition was indicated.  

Similarly, the Veteran's service treatment records provide no evidence of a psychiatric disorder during service.  Indeed, the Veteran denied symptoms of frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort on his May 1981 report of medical history.  The examiner at his separation examination noted no neurologic or psychiatric problems during the Veteran's clinical evaluation.  

Thus, the evidence reflects that the Veteran's service treatment records do not contain any references to complaints, diagnoses, or treatment for any cardiac or psychiatric disorders during service.  

Post service VA treatment records dated from February 1996 to September 2010 indicate, in pertinent part, that the Veteran received intermittent treatment for atypical chest pain and chest tightness.  A February 1996 treatment record reflects that the Veteran was seen for atypical chest pain and was diagnosed with probable viral pericarditis.  Treatment records from February 2003 and September 2003 show that the Veteran was treated in urgent care for his chest pain.  Stress tests were administered to the Veteran in February 2003, June 2004, and December 2005, all of which were found to be normal.

With regard to the Veteran's claim for a psychiatric condition, to include a major depressive disorder, post service VA treatment records show that the Veteran denied a history of psychiatric hospitalization or current issues in January 2004; he also denied experiencing depression at that time.  Then, in July 2005, the Veteran reported symptoms of depression and he was diagnosed with depression.  VA treatment records indicate he has received intermittent treatment for his diagnosed psychiatric disorder since July 2005.  

The first indication of a heart condition was in February 1996 with symptoms of chest pain and tightness and diagnosed as probable viral pericarditis.  The evidence of record indicates that the Veteran was first diagnosed with a psychiatric disorder, to include a major depressive disorder, in July 2006.  The Veteran has not contended that his cardiovascular or psychiatric symptoms have been recurrent since service.

As aptly noted by the record, neither a heart condition nor a psychiatric disorder was clinically shown to a compensable degree during service or within one year following the Veteran's discharge from service.  Therefore, service connection for either disability is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  Indeed, the first post-service evidence of any cardiac or respiratory symptoms is not shown until February 1996, which is 15 years after the Veteran's discharge from service.  Additionally, as stated above, the first indication of the Veteran's psychiatric disorder was not shown until July 2005, which is 25 years after the Veteran's discharge from service.  At no point during the Veteran's post-service treatment have any of his health care providers linked his current heart condition or his psychiatric disorder to his period of active duty.

The Veteran contends that his heart condition and psychiatric disorder are both related to service.  While the Board has considered the Veteran's own statements in support of his claims, he has not demonstrated any specialized knowledge or expertise to indicate that he is capable of rendering a competent medical opinion.  Although lay persons are competent to describe symptoms and provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 425 (2011), the specific issue in this case, the question of whether the Veteran's heart condition or psychiatric disorder resulted from his service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, the Veteran's statements regarding the etiology of his heart condition and psychiatric disorder are of no probative value because he is not shown to possess any training or expertise to render a competent opinion as to whether he has a heart condition or a psychiatric disorder as a result of his active military service, as these are medical determinations that are too complex to be made based on lay observation alone.  Id.

For the reasons and bases discussed above, the Board finds that the preponderance of the evidence is against the claims.  Accordingly, service connection is not warranted for a heart condition or a psychiatric disorder on any basis.  In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a heart condition is denied.

Entitlement to service connection for a psychiatric disorder, to include a major depressive disorder is denied .


REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim of service connection for tinnitus.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim. 

The Veteran contends that his tinnitus is due to in-service noise exposure.  His military occupational specialty was that of an indirect fire infantryman.

The Veteran has made several assertions that his tinnitus began during service.  Specifically, an October 2006 treatment note reflects that the Veteran reported an episode of tinnitus during a live fire training exercise while on active duty.  At that time he stated that the ringing in his ears "went away after a couple of days."  In his April 2007 NOD, the Veteran reported that his tinnitus has reoccurred over the years.  He also indicated that he did not seek treatment while in service because "a good soldier did not go to the hospital or medical call with what could have been a minor injury or part of the job." 

As indicated above, the record reflects current medical evidence of tinnitus and indicia of in-service noise exposure.  The Board also notes that the Veteran experienced post-service occupational noise exposure as a mechanic.  

Therefore, in order to make an accurate assessment of the Veteran's entitlement to service connection for his tinnitus, it is necessary to have a medical opinion discussing whether his tinnitus is related to his period of active service based upon a thorough review of the record (including the pertinent lay evidence), comprehensive examination of the Veteran, and adequate rationale.  Therefore, the Board finds that in order to fairly decide the merits of each of the Veteran's claims, a VA examination and opinion is necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.

Additionally, any VA treatment records should be obtained and associated with the file on remand.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO shall obtain any outstanding VA treatment records.  All efforts to obtain these records must be documented in the claims file.

2.  The RO shall schedule the Veteran for an audiological examination to determine the nature and etiology of his tinnitus.  The entire claims folder, as well as a copy of this REMAND, shall be made available to and reviewed by the examiner.  Based on a review of the claims file, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's tinnitus is related to his time in active duty service.  In making this assessment, the examiner shall consider whether the Veteran's in-service noise exposure contributed in any way to cause the Veteran to develop tinnitus; i.e., is it at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus is due to the combined effect of both his in-service (military) and post-service (occupational) noise exposure?

The examiner should indicate in the report that the claims file was reviewed.  A complete rationale must be provided for all opinions offered.  

3.  After any additional development deemed necessary is accomplished, the Veteran's claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law, as well as regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


